             Case: 4:21-cv-00308-RLW Doc. #: 42 Filed: 06/15/21 Page: 1 of 1 PageID #: 351
AO 120 (Rev. 08/10)

                               Mail Stop 8                                                     REPORT ON THE
TO:
            Director of the U.S. Patent and Trademark Office                           FILING OR DETERMINATION OF AN
                              P.O. Box 1450                                            ACTION REGARDING A PATENT OR
                       Alexandria, VA 22313-1450                                                 TRADEMARK

                    In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
            filed in the U.S. District Court                     Eastern District of Missouri                             on the following
        ✔ Trademarks or
        G                     G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       4:21cv308 RLW                       3/11/2021                                         Eastern District of Missouri
PLAINTIFF                                                                    DEFENDANT
 Alticor, Inc. & Amway Corp.                                                   Yield Nation, LLC



         PATENT OR                     DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                   OR TRADEMARK
1 2,421,752                                1/16/2001                   Amway Corporation

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
         PATENT OR                     DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
A stipulated consent Judgment
                      udgment and permanent injunction was entered on June 15, 2021 by District Ronnie L. White.




CLERK                                                         (BY)
                                                             ((B   DEPUTY
                                                               BY) D EP
                                                                      PU
                                                                       UT
                                                                        TTY CLERK                                       DATE
                         es
    /s/ Gregory J. Linhares                                                                                              6/15/2021


Copy 1—Upon initiation    action,
                   ion of acti
                             ioon  mail
                                n, m
                                   maail this
                                      i thihis copy
                                           hi      py
                                                   p y tto
                                                         oDDirector
                                                           Di ire      Copy 3—Upon termination of action, mail this copy to Director
                                                               r ctor Cop
Copy 2—Upon filing document ad adding
                                ddi
                                  din
                                    ng
                                     gp patent(s),
                                          aatten
                                              ent(
                                                 t(s)  mail
                                                   s), m
                                                       ma ail             Director Copy 4—Case file copy
                                                           i this copy to D
